PER CURIAM.
(1) The motion of appellant to remand this cause to the District Court with instructions to render judgment for appellant for the amount of taxes, with penalty and interest, which may be shown to have been paid by appellant under the Agricultural Adjustment Act (48 Stat. 31) as amended (see 7 U.S.C.A. § 601 et seq.), is denied.
(2) The appellant having paid the taxes alleged to have been illegally assessed against him and not having filed any claim for refund thereof nor sued to recover the amount thereof, and this court having no original jurisdiction to hear or entertain actions to recover taxes alleged to be illegally collected, it is ordered that this appeal be dismissed.
Appeal dismissed.